Citation Nr: 1621711	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-29 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than February 7, 2011 for the grant of service connection for an acquired psychiatric disorder.

2.  Entitlement to an effective date earlier than April 16, 2013 for the grant of a total disability rating based on individual unemployability (TDIU).

3.  Whether a March 1985 rating decision denying entitlement to service connection for an acquired psychiatric disorder contained clear and unmistakable error (CUE).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) from March 2013 and March 2014 rating decisions of the Appeals Management Center (AMC) and the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to an effective date earlier than February 7, 2011 for the grant of service connection for an acquired psychiatric disability was previously before the Board in August 2013 and February 2015.  Although requested development was completed, the issue was remanded in February 2015 because it was inextricably intertwined with another issue that needed additional development.   That issue, whether the RO's March 1985 rating decision denying service connection for PTSD contained CUE, is not ripe for Board review on the merits.  As such, the appeal must be remanded.

In addition, the Veteran's claim for an effective date earlier than April 16, 2013 for the grant of TDIU is currently on appeal.  The Veteran has requested a videoconference hearing with regard to this issue, which is still pending.  Unfortunately, this issue is also inextricably intertwined with the Veteran's claim that the RO's March 1985 rating decision denying service connection for PTSD contained CUE.  The earlier effective date for a grant of TDIU is also not ripe for Board review on the merits, and is remanded. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In a March 1985 rating decision, the RO denied service connection for PTSD and notified the Veteran of this adverse determination and his appellate rights.  He did not appeal.  On February 7, 2011, the Veteran filed an application to reopen his claim of service connection for the Veteran's psychiatric disability, which was granted by the Board in March 2013 decision.  In a March 2013 rating decision, the RO implemented the Board's determination and assigned a 100 percent rating, effective February 7, 2011.  The assigned date, the date of the Veteran's claim, was the earliest date available under the law in the absence of CUE.

If a veteran does not file a timely notice of disagreement within one year of receiving notice of the determination, the decision becomes final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).  An unappealed rating decision, however, only becomes final in the absence of CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).  

Here, at the August 2014 Board hearing, the Veteran alleged that the RO's March 1985 rating decision that denied his earlier claim contained CUE.  In a September 2015 rating decision, the RO adjudicated the Veteran's CUE claim.  That decision is not ripe for Board review on the merits and must be remanded for the issuance of a Statement of the Case (SOC) because he filed a timely Notice of Disagreement (NOD) in December 2015.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In light of the foregoing, the Board has no discretion and must remand this case to the RO for issuance of a SOC in regard to the Veteran's inextricably intertwined clear and unmistakable error claim.

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, in the absence of clear and unmistakable error, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on February 7, 2011.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  If, however, VA determines that the earlier decision was clearly and unmistakably erroneous, the prior decision will be reversed or amended, and for the purposes of authorizing benefits, the rating or adjudicative decision that constitutes a reversal of the prior decision on the grounds of clear and unmistakable error has the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2014).  Thus, if and only if VA determines that the March 1985 rating decision contains CUE, an effective date earlier than that currently assigned would be available.  

The Veteran's challenge to the March 1985 rating decision is thus inextricably intertwined with his claim of entitlement to an earlier effective date for service connection for psychiatric disability because finality presumes the absence of clear and unmistakable error, i.e., if a prior adjudication contains CUE error, it did not become final.  Id; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must defer consideration of the Veteran's earlier effective date claim until the RO adjudicates, in the first instance, his clear and unmistakable error claim.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

In addition, in April 2014 the Veteran appealed the assignment of the effective date of April 13, 2013 for the grant of a TDIU.  In perfecting his appeal of this issue the Veteran requested the opportunity to testify at a video-conference hearing before a member of the Board.  Although the Veteran has testified at two video-conference hearings during the course of this appeal, to date he has not had the opportunity to testify at a Board hearing on this issue.  As such, a remand is required in order to schedule the Veteran for another video conference hearing.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran an SOC regarding his claim that the RO's March 1985 rating decision denying service connection for a psychiatric disorder contained CUE.  Notify him that he must timely file a Substantive Appeal to perfect this appeal after issuance of the SOC.

2.  Schedule the Veteran for a videoconference hearing in accordance with applicable procedures.  The Veteran and his representative must be notified of the time and place to report for the hearing.

3. Then readjudicate the appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

